Citation Nr: 0034111	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-48 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  The propriety of the initial 30 percent evaluation for 
service-connected asthma.

2.  The propriety of the initial noncompensable evaluation 
for service-connected left little finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
November 1985 and from March 1986 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1992 rating determination by the Winston-Salem, North 
Carolina Regional Office (RO).  In current status the case 
returns to the Board following the completion of development 
made pursuant to its October 1997 remand.

Regarding the veteran's claim of entitlement to the 
restoration of a 30 percent rating for asthma, generally, a 
claim stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
Board notes, however, that the veteran has sought both 
restoration of his 30 percent evaluation and an increased 
disability rating.  Indeed, both of these issues were 
essentially embraced in the Board's October 1997 Remand.

By rating decision issued in July 2000, the RO restored a 30 
percent disability rating for asthma from April 1, 1997.  As 
this decision constitutes a complete grant of the veteran's 
restoration claim, the Board finds that the issue is moot 
and, therefore, is no longer in appellate status.

Lastly, although the RO has adjudicated the claims as 
increased rating claims, because the veteran has expressed 
dissatisfaction with the initial rating assigned following a 
grant of service connection, the Board has characterized this 
issues in light of the distinction noted by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).



FINDINGS OF FACT

1.  The evidence required for proper adjudication of the 
issue on appeal has been obtained to the extent possible.

2.  Since service, the veteran's asthma has been manifested 
by complaints of shortness of breath with some relief from 
the use of inhalers, but no more than rather frequent 
asthmatic attacks with marked dyspnea on exertion between 
attacks and no evidence that more than light manual labor is 
precluded.

3.  The veteran's bronchial asthma is currently manifested by 
pulmonary function test results of FEV-1 108.2 percent 
predicted and FEV-1/FVC at 97.5; the veteran's pulmonary 
function test results on the whole are greater than 55 
percent of predicted FEV-1 and 55 percent of predicted FEV-
1/FVC, the veteran's medications do not include systemic 
corticosteroids.  

4.  In April 1999, the RO secheduled the veteran for a VA 
examination in order to determine the current level of 
severity of his service-connected asthma; however he did not 
report for this examination.  

5.  Ankylosis, arthritis or disability equivalent to 
amputation of the left little finger has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  As the assignment of an initial 30 percent rating for the 
asthma was appropriate, the criteria for a higher rating have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.97 Code 6602 (1996 & 2000).

2.  As the assignment of an initial noncompensable evaluation 
for fracture of the left little finger was appropriate, the 
criteria for a compensable evaluation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Code 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a July 1992 rating action, service connection was granted 
for asthma and a 30 percent evaluation was assigned.  In the 
same rating decision service connection was granted for 
fracture of the left little finger and a noncompensable 
evaluation was assigned.  Service connection was based on 
service medical records as a well as a VA examination which 
showed the veteran complained of periodic shortness of breath 
and history of fracture of left small finger.  

On VA examination in July 1992, the veteran reported episodes 
of shortness of breath, which began in May 1991 after he was 
exposed to rodent spray in Saudi Arabia.  The symptoms 
occurred four times a month and lasted up to 2 to 3 days.  
During the spells the veteran has wheezing, nonproductive 
coughing and extreme shortness of breath.  He could not 
quantify his ability to walk during these attacks but felt 
that he had to sit down.  On other occasions he had very mild 
spells of wheezing which did not prevent his ambulating.  The 
episodes of wheezing were precipitated by changes in weather, 
pollen in the air and increased humidity.  He uses inhlaers 
with some relief.  He has never smoked.  The lungs were clear 
to percussion and auscultation.  Pulmonary function tests 
(PFT) showed pre-bronchodilator the veteran's FEV-1 was 
measured at 108.2 percent and FVC was measured at 97.5 
percent.  The examiner reported that the best pre-medication 
test indicated values were within normal limits.

With respect to his left little finger, the examiner reported 
that the veteran fractured his left little finger in 1987, 
and that it healed without complication or sequela.  Records 
indicate that he had a volar plate fracture of the proximal 
interphalangeal joint of the left little finger.  There was 
no tenderness noted at the finger and no deformity noted.  X-
rays of the left hand showed no significant pathological 
findings.  The clinical impression was history of fracture of 
the left small finger with no residual problem.  

In his VA Form 9 dated in November 1992 the veteran reported 
that in the last 11 months he has been hospitalized twice and 
made 7 trips to the emergency room.  He stated that with an 
average of one or more attacks weekly he had to avoid any 
exertion.  Manual labor of any type was out of the question 
and as it always led to a severe attack and recovery took 2 
or 3 days.  

Outpatient treatment records dated from July 1992 to December 
1992 show periodic treatment for asthma.  Specifically these 
records show that on evaluation in July 1992 the veteran had 
not used his inhaler in two days and there was no shortness 
of breath or wheezing.  An August 1992 PFT showed FEV-1 at 
110.7 percent of predicted and FEV1/FVC was measured at 109.4 
percent.  The examiner noted good effort and normal screening 
spirometry.  On evaluation in September 1992 the veteran 
noted asthmatic attacks with exercise and cool weather.  On 
examination the lungs were clear to auscultation and chest X-
ray showed no infiltrations or effusions.  The examiner 
determined that the veteran's present treatment would 
continue.  A December 1992 PFT showed FEV-1 at 82.9 percent 
of predicted and FEV1/FVC was measured at 103.1 percent.  The 
examiner again noted good effort and normal screening 
spirometry.  A chest X-ray showed the lungs appeared well 
expanded and clear. 

In a lay statement dated in January 1994, the veteran 
reported that exercise induces asthma and breathing 
difficulty.  He stated that two flights of stairs was enough 
to "stop me in my tracks."  He stated that he was unable to 
walk to his classes which were less than 1/2 mile away and that 
if there was no handicapped parking space available then he 
missed class.  Also if there was no elevator he could not 
take classes unless they were located on the first floor of 
the building.  He stated that at home he must stop between 
floors when walking up stairs and is often ready to collapse 
afterwards.  

On VA examination in February 1994 the examiner noted the 
veteran took Cromolyn Sodium, albuterol and a steroid inhaler 
for his asthma.  

On VA examination in August 1996 the veteran complained 
primarily however, acute serious attacks have been 
infrequent.  He has not been hospitalized in over a year.  He 
used a Proventil inhaler for his asthma several times a week.  
He believes his asthma symptoms have been stable and 
indicated that "today was a good day."  He was asymptomatic 
at the time of the examination.  The veteran was currently 
employed as a computer specialist.  As far as exercise 
tolerance, he could walk up one flight of stairs but had to 
rest before taking the second flight.  He did not attempt to 
walk any distance because it could induce an asthma attack.  
However, he had a dog that he walked in the morning and again 
in the evening.  Before these walks he uses an inhaler and 
this seems to be adequate.  On examination the veteran was in 
no distress.  He had no history of pulmonary malignancy.  
Respiratory was rated 16-20 and not labored.  Auscultation 
views of the lung fields were clear to auscultation.  There 
were no wheezes and no abnormal breath sounds present.  X-
rays showed there was no active cardiopulmonary disease.  

Outpatient treatment records dated May 1996 to November 1996 
show continued treatment for asthma symptoms.  Of particular 
significance was a May 1996 progress note which references 
previous March 1994 PTF noting that FEV-1 was 4.2 (94 
percent) and FVC was 4.6 (86 percent).  The veteran was 
asymptomatic on cromolyn prophylaxis and was advised to begin 
a short walking exercise or swimming.  In October 1994, the 
veteran's asthma was noted to be controlled with drugs.  

The veteran underwent a VA orthopedic examination in July 
1998.  The examiner reported the veteran's history of 
fracture of the volar plate of the left fifth proximal 
interphalangeal (PIP) joint in service while playing 
racquetball.  This was casted.  It no longer causes him 
discomfort, although he noted deformity of it.  The veteran 
does a great deal of his work typing on a computer, but it 
does not interfere with his work.  Examination revealed 
slight flexion of 25 degrees of the PIP joint in the resting 
position but he could hyperextend it actively to the neutral 
position and beyond to -20 degrees.  Active flexion was 
possible to 150 degrees.  There was crepitus palpable over 
the PIP joint.  There was no lateral deformity and no soft 
tissue swelling.  It was noted that his other PIP joints 
could be hyperextended to -15 degrees and his knees to about 
15 degrees.  The elbows could be hyperextended to about -2 
degrees.  X-rays snowed no bony or soft tissue abnormalities.  
The joint spaces were well maintained.  The clinical 
impression was mild resting deformity of the left fifth PIP 
joint due to old fracture and joint hypermobility present at 
multiple sites, most pronounced at the left fifth PIP joint.  
The examiner specifically noted the veteran had hypermobility 
syndrome with accentuation of this hypermobility at the site 
of his old fracture.  There was some crepitus palpable at 
that joint suggesting degenerative joint disease despite lack 
of pain or discomfort and with normal radiographs. 

With respect to his asthma disorder the veteran reported 
multiple triggers, mainly exertion.  He has difficulty using 
stairs and weather changes trigger severe asthma attacks.  He 
was also triggered by chemicals.  He has had no periods of 
intubation but was very concerned about the progressive 
nature of the asthma.  He uses albuterol inhlaers constantly.  
Examination of the lungs revealed bilateral breath sounds 
with scattered wheezing.  

VA outpatient treatment records dated from May 1996 to 
January 1998 show occasional treatment for asthma.  In May 
1997, the examiner noted the veteran's exercise was fairly 
limited due to asthma.  In June 1997, the examiner noted 
there had been no acute attacks.  In January 1998, the 
veteran noted that he walked his dog daily and used his 
inhaler before and sometimes after.

The veteran failed to report for VA pulmonary examination 
scheduled for April 1999.  Another notice showed the veteran 
did not report for a pulmonary appointment dated in March 
1999.  


Analysis

All relevant facts have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski , 1 Vet. App. 589, 592 (1995).  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In Fenderson the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The claims 
file reflects consideration of additional evidence in light 
of the applicable rating criteria at various times during the 
course of the appeal.  When service connection was 
established for the asthma in July 1992 -and the 30 percent 
rating assigned- the RO based its decision on consideration 
of all of the evidence available at that time.  On subsequent 
occasions the RO considered additional evidence, including 
when it restored the 30 percent rating for in July 2000.  The 
RO did not limit its consideration to only the recent medical 
evidence of record, and did not therefore violate the 
principle of Fenderson.  Accordingly, no prejudice has 
resulted herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Thus, a remand of this matter for explicit 
consideration of Fenderson is unnecessary.

A.  Asthma

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(2000).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2000).

The Board notes that the April 1999 VA examination was 
specifically scheduled to assist the veteran in the 
development and adjudication of his claim now presented on 
appeal.  He failed to appear for the examination and did not 
provide a justification for his refusal.  Importantly, the 
claims folder contains no evidence that the notification 
mailed to the veteran regarding the scheduling of the 
examinations was returned to the RO as undeliverable.  Under 
the circumstances, the Board finds that good cause for his 
failure to report has not been demonstrated, and that no 
further development, including attempts to obtain medical 
opinions, is thus warranted.  The duty to assist is therefore 
deemed to have been satisfied to the extent possible.  

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

The rating schedule criteria for evaluating respiratory 
disorders changed during the pendency of the appeal.  The 
"old" criteria, in effect prior to October 7, 1996, provided 
that a 30 percent rating was warranted when asthma was 
moderate with attacks rather frequent (separated by only 10-
14 day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  38 C.F.R. § 4.97, Code 6602 (1996).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 30 percent evaluation is contemplated for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-
percent predicted, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  For assignment of a 
100 percent evaluation, there must be a showing of FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.97 (2000).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Therefore, the Board will address both the old and 
new rating criteria and apply that criteria which are more 
favorable to the veteran in rating the service-connected 
asthma.

Under the old criteria, a higher rating is assignable for 
severe disability.  During his July 1992 VA examination, the 
veteran complained of shortness of breath and wheezing due to 
his asthma.  Although he received ongoing treatment for his 
asthma in a VA outpatient clinic in September and December 
1992, the veteran described his symptoms as "stable" on VA 
examination in August 1996.  During later outpatient 
consultations in May and June 1997, the treating physician 
noted the veteran's exercise had been limited due to asthma 
but that there had been no acute attacks.  The veteran also 
indicated during subsequent consultation in January 1998 that 
he walked his dog daily and used his inhaler before and 
sometimes after. 

There is no persuasive evidence that the veteran has a 
history of frequent asthmatic attacks consistent with the 
criteria for a 60 percent rating.  Although he has stated 
that he has weekly asthma attacks, manifested by severe 
dyspnea and wheezing, the medical evidence of record does not 
confirm such severity or frequency.  Rather, the record shows 
that the veteran has been treated periodically over the years 
for occasional exacerbations of his asthma.  Treatment 
records show symptoms that include wheezing and shortness of 
breath that are, for the most part, relieved by inhalants.  
There is no medical evidence or opinion that, due to the 
veteran's asthma, more than light manual labor is precluded.  
While the veteran reported that he stopped exercising 
secondary to dyspnea, he was able to walk his dog daily. 

Because the evidence does not indicate that the veteran's 
asthma is of sufficient severity to warrant a higher, 60 
percent disability evaluation, an increase above 30 percent 
under Code 6602 is not warranted.

The most recent VA pulmonary function testing of record in 
December 1992 shows the FEV-1 was recorded as 82.9 percent 
and the FEV-1/FVC as 103.1 percent of the predicted values.  
These results were pre-bronchodilator, and do not meet, much 
less exceed, the criteria for a 30 percent rating.  In 
addition, although post-service treatment records reflect 
that the veteran has been treated for exacerbations of asthma 
on various occasions, they do not show that he has had to 
visit a physician at least monthly for required care of 
exacerbations.  Nor does the record reflect a course of 
systemic corticosteroids.  In short, his symptomatology is 
more consistent with the criteria set forth for a 30 percent 
rating under the new criteria.

In this case, the pulmonary function tests indicate that the 
veteran is properly rated at 30 percent disabling under the 
new rating criteria.  The results are within the range for a 
30 percent rating, i.e. 56-70 percent predicted.  Moreover, 
all complete pulmonary function tests conducted are within 
the range of the 30 percent evaluation.  In July 1992 the 
pulmonary function tests indicated a FEV-1 of 108.2 percent 
of predicted and FVC of 97.5 percent.  In August 1992 there 
was FEV-1 of 110.7 percent of predicted and FEV-1/FVC of 
109.4 percent.  In December 1992 there was FEV- 1 of 82.9 
percent of predicted and FEV-1/FVC of 103.1 percent.  Thus, 
the test results, as a whole, do not meet the criteria for a 
60 percent rating.

Therefore, a 60 percent disability evaluation is not 
warranted as there is no evidence that the veteran had an 
FEV-1 of 40 to 55 percent of the predicted value or FEV-1/FVC 
of the same.  The veteran reports that he is taking 
medications for his asthma, and review of the veteran's 
medical records confirms the use of prescribed medications on 
a regular basis. 

It is the Board's conclusion that the veteran's asthma is 
best represented by a 30 percent rating under either the old 
or the revised criteria.  The veteran's asthma is moderate in 
nature with infrequent severe attacks; PFT results 
essentially show FVC and FEV readings that more clearly 
approximate the 30 percent rating under Diagnostic Code 6602.  
Also, the number and severity of asthma attacks which would 
warrant an increased evaluation under the old or the revised 
criteria are not demonstrated.

The Board therefore finds that a preponderance of the 
evidence is against the claim for an increased rating for 
asthma and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).


B.  Left Little Finger

A noncompensable rating is warranted for ankylosis of any 
finger other than the thumb, index or middle fingers, unless 
there is extremely unfavorable ankylosis, which is to be 
rated as an amputation.  38 C.F.R. Code 5227 (2000).

In classifying the severity of ankylosis and limitation of 
motion of single digits, and combinations of digits, the 
following rule will be observed.  When only one joint of a 
digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a (2000).  

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the condition, 
including when the veteran recently underwent a VA 
examination for compensation purposes in July 1998.  
Furthermore, the veteran has not provided any evidence of 
post-service treatment of the condition.  Thus, there is no 
evidence of ankylosis, arthritis or disability equivalent to 
amputation and there are no contemporary medical records that 
confirm the veteran's contention that his left little finger 
fracture residuals are more disabling, such that a 
compensable evaluation would be warranted. 

Pain is regarded as a significant factor in the assignment of 
disability evaluations, and may be the equivalent of 
limitation of motion.  38 C.F.R. § 4.40 (2000).  In this 
case, however, in the absence of physical findings consistent 
with pain, any subjective complaints are not shown to be of 
such degree as to constitute a significant functional 
limitation or result in disability which more nearly 
approximates the criteria for a compensable rating under the 
above code.  38 C.F.R. § 4.7 (2000).  The Board has also 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App 119 (1999), but concludes that they are not warranted as 
the veteran's left fifth finger disability is not shown to 
have been more than noncompensable at any time since service 
separation.

In making this determination, the Board has considered the 
veteran's contentions and allegations of entitlement, which 
are considered credible insofar as he described impairment 
due to his service-connected asthma and left little finger 
fracture residuals.  However, the Board finds that a 
preponderance of the evidence is against the claims for 
increased ratings and that the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
asthma si denied.

Entitlement to a compensable evaluation for left fifth finger 
fracture is denied. 





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


